Citation Nr: 1739039	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-36 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Oregon Regional Office (RO) in Portland, Oregon.  

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2010, the Veteran provided a statement with a chronology of events, which included a list of his medical care.  The list of facilities included: (1) University of California San Francisco "Mental health emergency room," with Douglass Anderson, (2) VA Medical Center at San Francisco," (3) Brecksville Rehabilitation with Dr. M., which he listed as a facility at the Cleveland VA Medical Center, the (4) Washington State Bar Association, and (5) Group Health.  The VA attempted twice in February 2010 and March 2010 to retrieve records from Douglass Anderson with no response; however, in January 2010, the University of San Francisco Medical Center informed VA that their "records did not contain information specified.  Please provide any additional information that may further assist..."  There was no further correspondence from VA on the issue.  The VA Medical Center at San Francisco responded that no records were available in May 2010, August 2010, and September 2010.  The Cleveland VA Medical Center provided the requested medical information in August 2010; however, Dr. M. wrote in March 2010 that the Veteran's records were destroyed but that he was "agreeable to provide information via telephone conversation."  The VA responded by submitting another request for records in July 2010.  The Washington State Bar Association provided medical records in March 2010, and Group Health provided medical records in January 2010, March 2010, and April 2010.  In light of the foregoing, the Board finds that the AOJ should make another attempt to obtain the medical records from the University of California San Francisco Medical Center and Dr. M., as it does not appear that any follow-up efforts were undertaken.

Similarly, during the September 2016 hearing, the Veteran testified that he received vocational rehabilitation from VA in 1973 or 1974 and that these records would be pertinent to his claim.  The record indicates that the Veteran was initially denied vocational rehabilitation in March 1968, but was subsequently provided assistance in or around May 1973.  However, the claims file does not contain the vocational rehabilitation records.  Thus, the AOJ should attempt to obtain them.   

The Veteran also testified that he had received VA treatment between 1988 and 1989 at VA facility in "Rexville."  However, the claims file does not include any such records, and is unclear if he was referring to Brecksville.  Thus, an attempt should also be made to obtain them.

The Board further notes that the Veteran testified that he has continued to receive care at his local VA facility.  The claims file contains VA treatment records dated as recently as June 2017.  However, as this claim must be remanded for development, the AOJ should also secure any more recent VA treatment records.

In addition, the Veteran was afforded a VA examination in January 2010 in connection with the claim.  The examiner diagnosed him with major depressive disorder and rendered a negative nexus opinion.  However, since that examination, additional medical records have been obtained that are pertinent to the claim.  The examiner also did not address whether any current disorder could be caused or aggravated by a service-connected disability.  Therefore, the Board finds that an additional medical opinion is needed that based on the complete history to determine the nature and etiology of any psychiatric disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  A specific request should be made for authorization to obtain records from the University of California Medical Center dated from 1971 to 1975 and from Dr. M. (identified in a January 2010 statement).   The AOJ should also clarify the VA facility identified as "Rexville" during the September 2016 hearing.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include records from Brecksville dated from 1998 to 1989 and records dated since June 2017.

2.  The AOJ should secure the Veteran's vocational rehabilitation records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders. 

A.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and circumstances therein. 

In rendering this opinion, the examiner should consider the following:

i. The May 1967 report wherein a clinician noted that the Veteran denied having any concerns about death and one has the impression that he has suppressed or repressed this particular anxiety excessively 

ii. The June 1967 Medical Board Report wherein a psychologist noted that the Veteran seems somewhat somatically preoccupied, and the report that the Veteran has the impression that he has suppressed or repressed this particularly anxiety excessively

iii. The September 1976 medical board report diagnosing the Veteran with a psychophysiological respiratory reaction  

iv. A May 1968 report from Dr. W. wherein he reported that the symptoms may well be due to the condition which he had while in service and [...] there may be a psychosomatic element to it

v. A February 1979 RO hearing wherein the Veteran testified in regard to his lung disability that "there is no guaranty or indication that it's not going to collapse again tomorrow.  I feel that walking around with this type of thing ahead of me is compensable"

vi. A March 1979 psychiatric evaluation wherein the examiner wrote that the Veteran is a bit concerned that his lung collapse may happen again and wants definitive treatment taken if possible although he denies particular psychiatric symptomatology

vii.  An October 2016 treatment note from a VA psychiatrist who wrote: "It appears the pneumothorax was life changing event for veteran influenced the onset of a mood and anxiety disorder.  [...] His residual depression - dysthymic in nature as well related to his perceived sense of failure after being medically boarded and the belief he would fail everything.  His, self-medicating with substances occurred in context to anxiety and depression.  His diagnosis of psycho physiological reactions- would have very likely fallen today into the category of anxiety unspecified and would have -included the diagnosis of depression as well"

B.  The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is either caused by or permanently aggravated by a service-connected disability (he is service-connected for several disabilities involving his left spontaneous pneumothoraces with thoracotomy and psychophysiological respiratory reaction.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of any additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

